Citation Nr: 1138580	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  10-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for left eye disability (claimed as retinopathy), to include as due to herbicide exposure. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  In this regard, the Board notes that a rating decision on the same issues was issued in November 2009.  The Veteran submitted a notice of Disagreement (NOD) as to the November 2009 rating decision.  However, the NOD was also timely with respect to the June 2009 rating decision as it was received less than one year following the notice of the June 2009 rating decision, and a substantive appeal was received within 60 days of the issuance of the statement of the case.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had service aboard the U.S.S. Oklahoma City in 1975.

2.  There is no competent credible evidence of record that the Veteran was on the ground in Vietnam or on the inland waterways of Vietnam.

3.  There has been no demonstration by objective, or competent and credible lay, evidence of record that the Veteran was exposed to Agent Orange, or any other herbicide, in service.

4.  There is no competent clinical evidence of record that the Veteran has a diagnosis of diabetes mellitus, type II.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has diabetes mellitus causally related to active service.

6.  There is no competent clinical evidence of record that the Veteran has a diagnosis of peripheral neuropathy.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has peripheral neuropathy causally related to active service.

8.  The Veteran has diagnoses of immature cataract of the left eye, and bilateral hypertensive retinopathy.  

9.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has an eye disability (for VA purposes) causally related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Left eye disability, to include retinopathy and/or a cataract, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in June 2008, VA notified the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The notice also notified the Veteran of the criteria for assignment of a disability rating and effective date in the event of award of the benefits sought.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private treatment records.  Additionally, the claims file contains the statements of the Veteran, to include his testimony at an April 2011 Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  

VA examination reports dated in May and June 2009 are of record.  The May 2009 examination was a general medical examination and the June 2009 examination was an eye examination.  The Board acknowledges that the Veteran did not have a specific examination for diabetes or peripheral neuropathy.  The Board finds that no such specific examination is warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Veteran's STRs are negative for any complaint of, or treatment for, diabetes mellitus or peripheral neuropathy.  In addition, as is discussed in greater detail below, the evidence of record does not support the Veteran's contention that he was exposed to herbicides in service.  There is no competent indication that the Veteran has current diagnoses or symptoms of diabetes mellitus or peripheral neuropathy, or that he has either disability causally related to active service.  The Veteran is not competent to diagnosis the above noted diseases, he has not provided competent credible evidence of symptoms of such diseases, and he has not averred continuity of symptomatology since service.  As the record does not establish the occurrence of an event in service, to which any current disability may be related, or continuity of symptomatology since service, a more specific VA examination is not warranted.  With regard to the June 2009 eye examination, the Board finds the VA examination is adequate.  Although the examiner did not specifically state whether the Veteran had an eye disability causally related to active service, the Board notes that he diagnosed the Veteran with hypertension retinopathy, refractive error, and cataracts.  Congenital and developmental defects (refractive errors) are not subject to service connection.  There is no evidence of record of an incident in service to which a current eye disability may be related. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Herbicide Exposure

The Board will first consider the presumption of herbicide exposure.  VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

The Board notes further that in January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The Veteran's ship is not among those listed.  The Board also notes that a February 2009 VA Compensation & Pension Service Bulletin, which in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims  ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  As noted above, the Veteran's ship is not listed as a ship which operated on the "brown waters."  Moreover, the Veteran testified that he did not go on land.  (See Board hearing transcript, page 17.)  The Veteran avers that he was exposed to Agent Orange when the U.S.S. Oklahoma City transported refugees (two men) from the waters of Vietnam to the Philippines.  He testified that the refugees came aboard and the ship members helped them to the shower rooms.  

In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and went ashore.  There is no such evidence of record.

As the evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to Agent Orange.  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  Although the Veteran has stated that, while on the U.S.S. Oklahoma, he was in waters near Vietnam, on the same ship as refugees, and that Agent Orange may have been in the air, such contentions are insufficient for a finding that he was presumptively exposed to Agent Orange.  In addition, the STRs and personnel records are negative for any such exposure.  Considering the Veteran's statements as to his location, the STRs, and the personnel records, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicides in service. 

In sum, the Board finds that the presumption of herbicide exposure does not apply to the Veteran, and there is no competent credible evidence of record that he was so exposed.  In addition, the Board notes that peripheral neuropathy is not a disease for which the presumptions warranting service connection apply; only acute and subacute peripheral neuropathy which appears within weeks or months of exposure to herbicide agents and resolves within two years of date of onset warrants the presumption of service connection.  The Veteran's eye disabilities are not disabilities to which the presumptions apply.

The Board will next consider whether the Veteran is entitled to service connection on a direct incurrence basis for diabetes mellitus, peripheral neuropathy, and a left eye disability.  

Diabetes Mellitus

The first element of a claim for service connection is that there must be evidence of a current disability.  The Veteran underwent a VA examination in May 2009.  The report is negative for a diagnosis of diabetes mellitus.  There is no competent clinical evidence of record of a diagnosis of diabetes mellitus.  (Moreover, the Veteran did not provide any credible evidence of symptoms of diabetes, such as excessive thirst and appetite, increased urination, unusual weight loss or gain, fatigue, or nausea.  While he did provide testimony of blurred vision, the competent clinical evidence does not reflect this is due to diabetes.)  Therefore, the first element has not been met.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for diabetes mellitus is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  

Even if the Veteran had a diagnosis of diabetes, service connection would still not be warranted.  As noted above, there is no evidence of exposure to herbicides.  In addition, a review of the Veteran's STRs reflects that they are negative for any complaints of, or treatment for, diabetes.  The Veteran testified that he was served "rich food" in service and that such food led to diabetes.  (See Board hearing transcript, page pages 7 and 8.)  The Board notes that there is no competent clinical evidence of record that eating "rich food" can cause diabetes three decades later.  

Bilateral peripheral neuropathy 

The Veteran underwent a VA examination in May 2009.  The report is negative for a diagnosis of peripheral neuropathy.  The examination notes all four extremities, including peripheral pulses, were normal.  Therefore, the first element for entitlement to service connection has not been met.  Moreover, a review of the Veteran's STRs is negative for any complaints of, or treatment for peripheral neuropathy.  The Board acknowledges that the Veteran is competent to testify as to leg pains or discomfort which he may have; however, the Veteran did not testify as to any current nerve related symptoms.  The Veteran testified that his legs may have been overworked "one time" while in service as a Boatswain mate.  (See Board hearing transcript, page 12.)  He testified that currently his knees bother him, that he can hear "cracks", and that his knee "goes down" when he walks.  He further testified that he may have arthritis or gout.  The Veteran did not provide competent evidence of a diagnosis of a nerve disability, current symptoms of a nerve disability, or symptoms of a nerve disability in service.   

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral peripheral neuropathy is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 

Left eye disability

A June 2009 VA medical examination report reflects that the Veteran has diagnoses of immature cataract of the left eye, and bilateral hypertensive retinopathy.  He has uncorrected distance vision of 20/70+2 of the left eye and corrected distance vision of 20/40.  He was diagnosed with lenticular myopia, presbyopia.  It was noted that he had an abnormal accommodation of "aging process."

The June 2009 VA medical examination report reflects that the Veteran had a problem "seeing a glare" and that the date of onset was one year earlier.  The glare was noted to be intermittent with remissions.  The Board notes that the Veteran separated from service in 1978, approximately 30 years prior to the onset of his eye complaint.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the present case, not only is the earliest clinical evidence from approximately thirty years after service, but it reflects that the Veteran reported the onset of symptoms thirty years after service. 

A March 2009 private medical note from Dr. S.L.G. reflects the a diagnosis of cataract.  

The Veteran's STRs are negative for complaints of treatment for an eye disability.  His July 1974 report of medical examination for enlistment purposes reflects that his vision in his left eye was 20/20.  His June 1978 report of medical examination for discharge purposes reflects that his distance vision was 20/40 - 1 in the left eye.

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.   

None of the medical records reflect that the Veteran has a left eye disability causally related to active service.  The Board finds that the second and third elements for service connection have not been met, and that service connection is not warranted.  

Conclusion

While the Veteran may sincerely believe that he has disabilities of diabetes mellitus, peripheral neuropathy, and of the left eye causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that diabetes mellitus, peripheral neuropathy, and eye disabilities for VA purposes such as retinopathy and/or a cataract , are not the types of disabilities which a lay person is competent to provide an etiology.  As such, the Veteran's lay opinions do not constitute competent medical evidence and lack probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that the evidence of record is against a finding that the Veteran had any of the claimed disabilities in service, or within one year after service.  As noted above, the Veteran does not have a clinical diagnosis of diabetes mellitus or peripheral neuropathy.  Moreover, the evidence reflects an eye disability with an onset date of approximately 2008, or three decades after separation from service.  

Finally, the Board notes that the Veteran is not entitled to the presumption of herbicide exposure, and the evidence of record is against such exposure.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for Diabetes Mellitus, type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure is denied.

Entitlement to service connection for a left eye disability (claimed as retinopathy), to include as due to herbicide exposure is denied. 




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


